                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                               No. 5:20-CR-00505-D-2

 United States of America,

 v.
                                                                    Order
 Darius Tyrell Hinton,

                       Defendant.


       At the request of the parties, the court modifies the defendant’s conditions of release to
allow him to travel to the Middle and Western Districts of North Carolina for work-related
purposes. All other conditions of release remain unchanged.

Dated:
Dated: March 24, 2021
                                            ROBERT T. NUMBERS, II
                                            ______________________________________
                                            UNITED STATES MAGISTRATE JUDGE
                                            Robert T. Numbers, II
                                            United States Magistrate Judge




           Case 5:20-cr-00505-D Document 64 Filed 03/25/21 Page 1 of 1
